DETAILED ACTION
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15, 19 and 20 of U.S. Patent No. 11,182,209 B2 issued to Beyer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 11,182,209 B2 patent.

Instant Application No. 17/452,571
U.S. Pat. No. 11,182,209 B2
Claim 1:
    A computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: 
   




  receiving, at a leader computing device of a multiple of computing devices, a request to perform a job; 5initiating, by the leader computer device, performance of one step from the one or more steps of the job by a first worker system of a plurality of worker systems;
   
























  receiving, from the first worker system of the plurality of worker systems, a status update comprising results of performing the one step from the one or more steps of the job; 
10determining, based on the status update, whether the one step from the one or more steps of the job failed; and 
in response to determining that the one step from the one or more steps of the job failed, initiating performance of the one step from the one or more steps of the job by a second worker system of the plurality of worker systems. 












Claim 2:
The computer-implemented method of claim 1, wherein the operations further comprise creating a handler for the request, wherein the handler is a process that is responsible for performing the job throughout a lifetime of the job.  

Claim 203:
   The computer-implemented method of claim 1, wherein the operations further comprise assigning, by a leader computing device from multiple computing devices, the one step from the one or more steps of the job to the first worker system of the plurality of worker systems.  

Claim 254:
The computer-implemented method of claim 3, wherein assigning the one step from the one or more steps of the job to the first worker system of the plurality of worker systems comprises: determining a load of each worker system of the plurality of worker systems; selecting the first worker system of the plurality of worker systems based at least 30on the determined load; and 25 41340457.1Attorney Docket No: 231441-500958 forwarding the one step from the one or more steps of the job to the first worker system of the plurality of worker systems.  

Claim 6:
The computer-implemented method of claim 1, wherein at least one step comprises a plurality of iterations. 

Claim 11:
A system comprising data processing hardware; memory hardware in communication with the data processing hardware and storing instructions, that when executed by the data processing hardware, cause the data 5processing hardware to perform operations comprising: 
   receiving, at a leader computing device of a multiple of computing devices, a request to perform a job; initiating, the leader computer device, performance of one step from the one or more steps of the job by a first worker system of a plurality of worker systems; receiving, from the first worker system of the plurality of worker systems, 10a status update comprising results of performing the one step from the one or more steps of the job; determining, based on the status update, whether the one step from the one or more steps of the job failed; and in response to determining that the one step from the one or more steps of 15the job failed, initiating performance of the one step from the one or more steps of the job by a second worker system of the plurality of worker systems.  




































Claim 11:
A system comprising data processing hardware; memory hardware in communication with the data processing hardware and storing instructions, that when executed by the data processing hardware, cause the data 5processing hardware to perform operations comprising: 
   receiving, at a leader computing device of a multiple of computing devices, a request to perform a job;
   initiating performance of one step from the one or more steps of the job by a first worker system of a plurality of worker systems; receiving, from the first worker system of the plurality of worker systems, 10a status update comprising results of performing the one step from the one or more steps of the job; determining, based on the status update, whether the one step from the one or more steps of the job failed; and in response to determining that the one step from the one or more steps of 15the job failed, initiating performance of the one step from the one or more steps of the job by a second worker system of the plurality of worker systems.  





Claim 1:
      A method comprising: 




receiving, at a first computing device among multiple computing devices and wherein each computing device simultaneously manages one or more jobs, a request to perform a job from a client system, the first computing device configured to manage the job, the job having a job description and comprising one or more steps to be completed in a period; communicating, by the first computing device, the job description to a shared data store for storage, the shared data store shared among the multiple computing devices; 
retrieving, by the first computing device from the shared data store, the step description corresponding to one of the steps of the job to be performed, wherein each of the steps is performed by a corresponding worker system without the first computing device running any tasks in any of the steps, and wherein the step description comprises a communication endpoint for the corresponding worker system and commands to be delivered to the corresponding worker system to initiate performance of the step; sending, by the first computing device, the commands to the communication endpoint for the corresponding worker system to initiate performance of the step;
     receiving, by the first computing device from the corresponding worker system after performing the step initiated by the commands, a status update comprising results of performing the step; and communicating, by the first computing device, the status update to the shared data store for storage, 
 wherein, when the first computing device crashes before performance of one of the one or more steps by the corresponding worker system is complete and after performance of a different one of the one or more steps by the corresponding worker system is complete, a second computing device among the multiple computing devices takes over managing the job managed by the first computing device in addition to the one or more jobs already managed by the second computing device without re-initiating performance of any of the one or more steps using the status update stored in the shared data store.

Claim 2:
The method of claim 1, further comprising creating a handler for the received request, wherein the handler is a process that is responsible for performing the job throughout a lifetime of the job.


3. The method of claim 1, wherein a leader device among the multiple computing devices assigns the received request to the first computing device.






Claim 4:
The method of claim 3, wherein assigning the received request to the first computing device of the one or more computing devices comprises: determining a load of each of the multiple computing devices by querying the load of each of the multiple computing devices to the shared data store; selecting the first computing device based at least on the determined load; and forwarding the received request to the first computing device.



Claim 15:
The method of claim 1, wherein a step comprises a plurality of iterations.



Clam 19:
One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 




    receive a request to perform a job from a client system, wherein a first computing device among multiple computing devices, each computing device simultaneously managing one or more jobs, is to manage the job, the job having a job description and comprising one or more steps to be completed in a period; communicating the job description to a shared data store for storage, the shared data store shared among the multiple computing devices; retrieve, from the shared data store, the step description corresponding to one of the steps of the job to be performed, wherein each of the steps is performed by a corresponding worker system without the first computing device running any tasks in any of the steps, and wherein the step description comprises a communication endpoint for the corresponding worker system and commands to be delivered to the corresponding worker system to initiate performance of the step; send the commands to the communication endpoint for the corresponding worker system to initiate performance of the step; receive, from the corresponding worker system after performing the step initiated by the commands, a status update comprising results of performing the step; and communicating the status update to the shared data store for storage, wherein, when the first computing device crashes before performance of one of the one or more steps by the corresponding worker system is complete and after performance of a different one of the one or more steps by the corresponding worker system is complete, a second computing device among the multiple computing devices takes over managing the job managed by the first computing device in addition to the one or more jobs already managed by the second computing device without re-initiating performance of any of the one or more steps using the status update stored in the shared data store.

Claim 20:
A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 


   receive, at a first computing device among multiple computing devices and wherein each computing device simultaneously manages one or more jobs, a request to perform a job from a client system, the first computing device configured to manage the job, the job having a job description and comprising one or more steps to be completed in a period; communicate the job description to a shared data store for storage, the shared data store shared among the multiple computing devices; retrieve, from the shared data store, the step description corresponding to one of the steps of the job to be performed, wherein each of the steps is performed by a corresponding worker system without the first computing device running any tasks in any of the steps, and wherein the step description comprises a communication endpoint for the corresponding worker system and commands to be delivered to the corresponding worker system to initiate performance of the step; send the commands to the communication endpoint for the corresponding worker system to initiate performance of the step; receive, from the corresponding worker system after performing the step initiated by the commands, a status update comprising results of performing the step; and communicate the status update to the shared data store for storage, wherein, when the first computing device crashes before performance of one of the one or more steps by the corresponding worker system is complete and after performance of a different one of the one or more steps by the corresponding worker system is complete, a second computing device among the multiple computing devices takes over managing the job managed by the first computing device in addition to the one or more jobs already managed by the second computing device without re-initiating performance of any of the one or more steps using the status updated stored in the shared data store.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. to 2005/0081097 A1 to Acher et al. in view of U.S. Pub. No. 2016/0098292 A1 to Boutin et al.

As to claim 1, Archer teaches a computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: 
receiving (Distributed Manager Server 2) a request to perform a job comprising one or more steps (“...The distributed management server gets a request to perform a task. It might be possible to divide this task into work units (jobs) which can be dispatched on several worker clients in the distributed architecture. The distributed management server selects a worker client for each job and sends the job to this worker client to execute it (workload submission). After that, the scheduler waits for an acknowledgement from each worker client. If the distributed management server does not receive the acknowledgement in a predefined time period, it starts again submitting the workload for the specific task and selects another worker client. After receiving the acknowledgement, the distributed management server instructs the Consolidator to prepare for collecting the results of all the worker clients...The request issuer provides a task to the Grid Broker 2 which can be split into work units or so called jobs. After the Grid has finished up the calculation of the job, the Request Issuer 1 receives the result. The request issuer 1 can be viewed as the "Grid customer."...The Grid Broker 2 has the role of a receptionist. Request issuers 1 get into contact with the Grid Broker 2 and ask to perform the following task. The Grid Broker 2 splits the task into jobs and gives them to the worker clients 5...” paragraphs 00047/0064/0064);
5initiating performance of one step from the one or more steps of the job by a first worker system (Worker Client 5) of a plurality of worker systems (“...The distributed management server gets a request to perform a task. It might be possible to divide this task into work units (jobs) which can be dispatched on several worker clients in the distributed architecture. The distributed management server selects a worker client for each job and sends the job to this worker client to execute it (workload submission). After that, the scheduler waits for an acknowledgement from each worker client. If the distributed management server does not receive the acknowledgement in a predefined time period, it starts again submitting the workload for the specific task and selects another worker client. After receiving the acknowledgement, the distributed management server instructs the Consolidator to prepare for collecting the results of all the worker clients...The worker client starts processing the job. Having completed the job, the worker client returns the result to the consolidator. When a result is acknowledged by the Consolidator, the failover systems are informed about the job completion and can be released of their roles...” paragraphs 0047/0051);
receiving (Monitor Component 10), from the first worker system of the plurality of worker systems, a status update comprising results of performing the one step from the one or more steps of the job (“...The failover system 8 is a backup system that can at any time take over the execution of the worker client's job when the worker client 5 fails. A worker client 5 can have multiple failover systems 8. The failover systems 8 have access to monitor component 10 that monitors at least one worker client 5 and in case of a worker client failure one of the failover systems 8 takes over the job and continues the execution of that job. There is communication between the failover systems 8 with each other in order to ensure that only one failover system 8 takes over the job (see the Group/quorum component 38). It should be noted that as with the worker clients 5, failover systems 8 could also be virtual worker clients 5. A failover system 8 can act as a monitor for multiple jobs on multiple worker clients 5. A failover system 8' can also be a worker client 5 for multiple jobs in parallel. In that case, each failover system 8' additionally includes all function components to work as any other worker client, e.g. includes additionally a checkpointing mechanism 3 and a failover system selection component 39 as described below...In that preferred embodiment, each worker client 5' is additionally assigned a monitor/heartbeat service component 10 that provides the mechanism for checking the status of the worker client 5 to be assigned and answering status requests from the worker clients, e.g. the status information working or not working...As the failover systems monitor the worker client, they are able to detect worker client failures. In such cases, it has to be determined which failover system will take over the role of the worker client...A failover system 8 is a backup node which can at any time take over the execution of the worker client's job when the worker client 5 fails. A worker client 5 can have multiple failover systems 8. A failover system monitors the worker client 5 and in case of a worker client failure an elected one of the failover systems 8 will take over. There is communication between the failover systems 8 to ensure that only one failover system 8 takes up the job. As with the worker client 5, failover systems 8 could also be virtual worker clients 5. A failover system 8 can act as a monitor for multiple jobs on multiple worker clients 5. A failover system 8 can also be a worker client 5 for multiple jobs in parallel...The Monitor/heartbeat component 10 provides the mechanism for checking the status of other worker clients 5 and answering status requests from other worker clients being part of the grid, e.g. the status information working or not working. The detection of a worker client failure can be implemented with today's HA techniques, like heartbeats of the worker node or the failover systems, or it can be performed by means of a monitoring infrastructure...The Group/quorum component 38 provides the mechanism to identify the failover system 8 which becomes the new client worker, e.g. determining the failover system 8 amongst a group of assigned failover systems 8. In a preferred implementation of the group/quorum component 38 if the current worker client 5 fails, the remaining failover systems 8 have to elect a new worker client 5 using some existing algorithm. Possible algorithms include the election based on the lowest IP address of the worker client. If it is not possible to communicate between all remaining failover systems 8, one has to make sure that only one new worker client is created for some applications, as two instances of worker client might be harmful. In this case, conventions like the following could be used: a failover system can only become a new worker client if and only if the worker client fails, it knows the majority of the remaining failover systems, and it has some special characteristic like the lowest IP address...” paragraphs 0035/0039/0051/0068/0080/0081);
10determining (Monitor Component 10), based on the status update, that the one step from the one or more steps of the job failed (“...The failover system 8 is a backup system that can at any time take over the execution of the worker client's job when the worker client 5 fails. A worker client 5 can have multiple failover systems 8. The failover systems 8 have access to monitor component 10 that monitors at least one worker client 5 and in case of a worker client failure one of the failover systems 8 takes over the job and continues the execution of that job. There is communication between the failover systems 8 with each other in order to ensure that only one failover system 8 takes over the job (see the Group/quorum component 38). It should be noted that as with the worker clients 5, failover systems 8 could also be virtual worker clients 5. A failover system 8 can act as a monitor for multiple jobs on multiple worker clients 5. A failover system 8' can also be a worker client 5 for multiple jobs in parallel. In that case, each failover system 8' additionally includes all function components to work as any other worker client, e.g. includes additionally a checkpointing mechanism 3 and a failover system selection component 39 as described below...In that preferred embodiment, each worker client 5' is additionally assigned a monitor/heartbeat service component 10 that provides the mechanism for checking the status of the worker client 5 to be assigned and answering status requests from the worker clients, e.g. the status information working or not working...As the failover systems monitor the worker client, they are able to detect worker client failures. In such cases, it has to be determined which failover system will take over the role of the worker client...A failover system 8 is a backup node which can at any time take over the execution of the worker client's job when the worker client 5 fails. A worker client 5 can have multiple failover systems 8. A failover system monitors the worker client 5 and in case of a worker client failure an elected one of the failover systems 8 will take over. There is communication between the failover systems 8 to ensure that only one failover system 8 takes up the job. As with the worker client 5, failover systems 8 could also be virtual worker clients 5. A failover system 8 can act as a monitor for multiple jobs on multiple worker clients 5. A failover system 8 can also be a worker client 5 for multiple jobs in parallel...The Monitor/heartbeat component 10 provides the mechanism for checking the status of other worker clients 5 and answering status requests from other worker clients being part of the grid, e.g. the status information working or not working. The detection of a worker client failure can be implemented with today's HA techniques, like heartbeats of the worker node or the failover systems, or it can be performed by means of a monitoring infrastructure...The Group/quorum component 38 provides the mechanism to identify the failover system 8 which becomes the new client worker, e.g. determining the failover system 8 amongst a group of assigned failover systems 8. In a preferred implementation of the group/quorum component 38 if the current worker client 5 fails, the remaining failover systems 8 have to elect a new worker client 5 using some existing algorithm. Possible algorithms include the election based on the lowest IP address of the worker client. If it is not possible to communicate between all remaining failover systems 8, one has to make sure that only one new worker client is created for some applications, as two instances of worker client might be harmful. In this case, conventions like the following could be used: a failover system can only become a new worker client if and only if the worker client fails, it knows the majority of the remaining failover systems, and it has some special characteristic like the lowest IP address...” paragraphs 0035/0039/0051/0068/0080/0081); and 
in response to determining that the one step from the one or more steps of the job failed, initiating performance of the one step from the one or more steps of the job by a second worker system (Failover System 8) of the plurality of worker systems (“...The failover system 8 is a backup system that can at any time take over the execution of the worker client's job when the worker client 5 fails. A worker client 5 can have multiple failover systems 8. The failover systems 8 have access to monitor component 10 that monitors at least one worker client 5 and in case of a worker client failure one of the failover systems 8 takes over the job and continues the execution of that job. There is communication between the failover systems 8 with each other in order to ensure that only one failover system 8 takes over the job (see the Group/quorum component 38). It should be noted that as with the worker clients 5, failover systems 8 could also be virtual worker clients 5. A failover system 8 can act as a monitor for multiple jobs on multiple worker clients 5. A failover system 8' can also be a worker client 5 for multiple jobs in parallel. In that case, each failover system 8' additionally includes all function components to work as any other worker client, e.g. includes additionally a checkpointing mechanism 3 and a failover system selection component 39 as described below...In that preferred embodiment, each worker client 5' is additionally assigned a monitor/heartbeat service component 10 that provides the mechanism for checking the status of the worker client 5 to be assigned and answering status requests from the worker clients, e.g. the status information working or not working...As the failover systems monitor the worker client, they are able to detect worker client failures. In such cases, it has to be determined which failover system will take over the role of the worker client...A failover system 8 is a backup node which can at any time take over the execution of the worker client's job when the worker client 5 fails. A worker client 5 can have multiple failover systems 8. A failover system monitors the worker client 5 and in case of a worker client failure an elected one of the failover systems 8 will take over. There is communication between the failover systems 8 to ensure that only one failover system 8 takes up the job. As with the worker client 5, failover systems 8 could also be virtual worker clients 5. A failover system 8 can act as a monitor for multiple jobs on multiple worker clients 5. A failover system 8 can also be a worker client 5 for multiple jobs in parallel...The Monitor/heartbeat component 10 provides the mechanism for checking the status of other worker clients 5 and answering status requests from other worker clients being part of the grid, e.g. the status information working or not working. The detection of a worker client failure can be implemented with today's HA techniques, like heartbeats of the worker node or the failover systems, or it can be performed by means of a monitoring infrastructure...The Group/quorum component 38 provides the mechanism to identify the failover system 8 which becomes the new client worker, e.g. determining the failover system 8 amongst a group of assigned failover systems 8. In a preferred implementation of the group/quorum component 38 if the current worker client 5 fails, the remaining failover systems 8 have to elect a new worker client 5 using some existing algorithm. Possible algorithms include the election based on the lowest IP address of the worker client. If it is not possible to communicate between all remaining failover systems 8, one has to make sure that only one new worker client is created for some applications, as two instances of worker client might be harmful. In this case, conventions like the following could be used: a failover system can only become a new worker client if and only if the worker client fails, it knows the majority of the remaining failover systems, and it has some special characteristic like the lowest IP address...” paragraphs 0035/0039/0051/0068/0080/0081). 
Acher does not explicitly teaches receiving, at a leader computing device of a multiple of computing devices, a request to perform a job and 
initiating, by the leader computer device, performance of one step from the one or more steps of the job by a first worker system.
Boutin teaches receiving, at a leader computing device of a multiple of computing devices (Job Management Component 120/630), a request to perform a job (“...The method 700 is initiated upon identification of a computational job to be performed (act 701). Upon identifying the job to be performed, the job management component 630 identifies the tasks associated with the computational job (act 702). A task may be considered to be a basic unit of processing of a computational job. Furthermore, inter-task dependencies are identified (act 703). From this analysis, a directed acyclic graph in which each task represents a vertex in the graph, and each dependency represents an edge is formulated. That graph will also be referred to herein as a “task graph” or an “acyclic task graph”. Mechanisms for formulating an acyclic task graph using a computation job as input are known in the art, and thus will not be described in further detail here. An example of the acyclic task graph is the acyclic task graph 620 of FIG. 6. FIG. 8 illustrates a more specific example of a directed acyclic task graph 800, which is represented using the SCOPE, a common authoring form for computational jobs. Note the high level of parallelism in the example of FIG. 8. Thus, when at the point of high parallelism, there will be numerous tasks ready to schedule...” paragraph 0054) and 
initiating, by the leader computer device (Job Management Component 120/630), performance of one step from the one or more steps of the job by a first worker system (“...The method 700 is initiated upon identification of a computational job to be performed (act 701). Upon identifying the job to be performed, the job management component 630 identifies the tasks associated with the computational job (act 702). A task may be considered to be a basic unit of processing of a computational job. Furthermore, inter-task dependencies are identified (act 703). From this analysis, a directed acyclic graph in which each task represents a vertex in the graph, and each dependency represents an edge is formulated. That graph will also be referred to herein as a “task graph” or an “acyclic task graph”. Mechanisms for formulating an acyclic task graph using a computation job as input are known in the art, and thus will not be described in further detail here. An example of the acyclic task graph is the acyclic task graph 620 of FIG. 6. FIG. 8 illustrates a more specific example of a directed acyclic task graph 800, which is represented using the SCOPE, a common authoring form for computational jobs. Note the high level of parallelism in the example of FIG. 8. Thus, when at the point of high parallelism, there will be numerous tasks ready to schedule...FIG. 9 illustrates a flowchart of a method 900 that is performed repeatedly in order to progress job execution through the directed acyclic task graph. Accordingly, the method 900 is repeatedly performed after completing method 700 and using the resulting acyclic task graph as input. The method 900 again may be performed by the job management component 630 of FIG. 6, or more generally by the job scheduler 600 of FIG. 6. Accordingly, the method 800 will again be described with reference to the job scheduler 600 of FIG. 6. The job management component 630 repeatedly determines which of the tasks of the job are ready for execution based on the dependencies of the acyclic task graph (act 901). The job management component 630 prioritizes the ready jobs (act 902), and then assigns each ready task to an appropriate server (act 903)...” paragraphs 0054/0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher with the teaching of Boutin because the teaching of Boutin would improve the system of Acher by providing a technique of managing a plurality of job schedulers and job/task assignment.

As to claim 203, Boutin teaches the computer-implemented method of claim 1, wherein the operations further comprise assigning, by the leader computing device, the one step from the one or more steps of the job to the first worker system of the plurality of worker systems (“...The method 700 is initiated upon identification of a computational job to be performed (act 701). Upon identifying the job to be performed, the job management component 630 identifies the tasks associated with the computational job (act 702). A task may be considered to be a basic unit of processing of a computational job. Furthermore, inter-task dependencies are identified (act 703). From this analysis, a directed acyclic graph in which each task represents a vertex in the graph, and each dependency represents an edge is formulated. That graph will also be referred to herein as a “task graph” or an “acyclic task graph”. Mechanisms for formulating an acyclic task graph using a computation job as input are known in the art, and thus will not be described in further detail here. An example of the acyclic task graph is the acyclic task graph 620 of FIG. 6. FIG. 8 illustrates a more specific example of a directed acyclic task graph 800, which is represented using the SCOPE, a common authoring form for computational jobs. Note the high level of parallelism in the example of FIG. 8. Thus, when at the point of high parallelism, there will be numerous tasks ready to schedule...FIG. 9 illustrates a flowchart of a method 900 that is performed repeatedly in order to progress job execution through the directed acyclic task graph. Accordingly, the method 900 is repeatedly performed after completing method 700 and using the resulting acyclic task graph as input. The method 900 again may be performed by the job management component 630 of FIG. 6, or more generally by the job scheduler 600 of FIG. 6. Accordingly, the method 800 will again be described with reference to the job scheduler 600 of FIG. 6. The job management component 630 repeatedly determines which of the tasks of the job are ready for execution based on the dependencies of the acyclic task graph (act 901). The job management component 630 prioritizes the ready jobs (act 902), and then assigns each ready task to an appropriate server (act 903)...” paragraphs 0054/0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher with the teaching of Boutin because the teaching of Boutin would improve the system of Acher by providing a technique of managing a plurality of job schedulers and job/task assignment.

As to claim 11, see the rejection of claim 1 expect for a data processing hardware and a memory hardware.
 Acher teaches a data processing hardware and a memory hardware (Requesting System 1/Distributed Management Server 2).

As to claim 13, see the rejection of claim 3 above.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. to 2005/0081097 A1 to Acher et al. in view of U.S. Pub. No. 2016/0098292 A1 to Boutin et al. as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2019/0108057 A1 to Wong.

As to claim 2, Acher as modified by Boutin is silent with reference to the computer-implemented method of claim 1, however it is silent with reference to wherein the operations further comprise creating a handler for the request, wherein the handler is a process that is responsible for performing the job throughout a lifetime of the job.  
Wong teaches wherein the operations further comprise creating a handler for the request, wherein the handler is a process that is responsible for performing the job throughout a lifetime of the job (“...Initially, it is determined whether the maximum active worker thread limit is reached. If the limit has been reached, execution of the job is deferred such that an attempt to run the job will be made at a later time. Such a deferral may be implemented in JavaScript through setTimeout or similar mechanisms. If the limit has not been reached, a next job is retrieved from the job pool. If a job is found, an attempt is made to find an inactive worker thread for the job type. If such an inactive worker thread is not found, an attempt is made to create a new worker thread. If an inactive worker thread is found, or if worker thread creation is successful, the job is executed on the worker thread. Otherwise, the job is placed back into the job pool for deferred execution...The attempt to create a new worker thread may be governed by the createWorker method. The createWorker method creates a worker thread for a specified job type and accounts for any specified resource constraints. For example, any inactive worker threads are pruned if the maximum number of worker threads limit has been reached. If the prune is successful and the limit is no longer reached, a new worker thread is created. If the prune is not successful or the maximum number of worker threads limit is still reached (i.e., the number of active worker threads equals the maximum number worker threads limit), a failure status is returned to the caller...” paragraphs 0036/0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher and Boutin with the teaching of Wong because the teaching of Wong would improve the system of Acher and Boutin by providing a technique for optimally creating and managing computer resources. 

As to claim 12, see the rejection of claim 2 above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. to 2005/0081097 A1 to Acher et al. in view of U.S. Pub. No. 2016/0098292 A1 to Boutin et al. as applied to claims 3 and 13 above, and further in view of U.S. Pub. No. 2009/0187619 A1 to Shegita et al.

25As to claim 4, Acher and Boutin is silent with reference to the computer-implemented method of claim 3, however it is silent with reference to wherein assigning the one step from the one or more steps of the job to the first worker system of the plurality of worker systems comprises: determining a load of each worker system of the plurality of worker systems; selecting the first worker system of the plurality of worker systems based at least 30on the determined load; and 25 41340457.1Attorney Docket No: 231441-500958 forwarding the one step from the one or more steps of the job to the first worker system of the plurality of worker systems. 
Shegita teaches wherein assigning the one step from the one or more steps of the job to the first worker system of the plurality of worker systems comprises: determining a load of each worker system of the plurality of worker systems (the allocation destination may be determined from the worker W group on the basis of the use status (busy condition) of each worker W); selecting the first worker system of the plurality of worker systems based at least 30on the determined load (For example, a throughput value T of each worker W is read out from the throughput table 500, and a worker W having the maximum throughput value T is determined as the allocation destination); and25 41340457.1Attorney Docket No: 231441-500958forwarding the one step from the one or more steps of the job to the first worker system of the plurality of worker systems (“...First, the determining module 601 has a function of determining an allocation destination of a job from a worker W group. Specifically, the allocation destination may be determined from the worker W group on the basis of the use status (busy condition) of each worker W. For example, the status of each worker W is read out from the worker managing table 400, and an allocation destination is determined from a worker W group in which the use status is "idle". This means that workers W which are processing a job group allocated from the master M or whose functions are under suspension are excluded from the worker W group under the supervision, thereby narrowing down an allocation destination candidate...Furthermore, the allocation destination may be determined from the worker W group on the basis of the processing performance of each worker W. For example, a throughput value T of each worker W is read out from the throughput table 500, and a worker W having the maximum throughput value T is determined as the allocation destination. This means that the worker W which can process the job group at high speed is determined as the allocation destination. Furthermore, a worker W having the maximum throughput value T may be determined as the allocation destination from a worker W group whose use status is "idle", or the allocation destination may be determined randomly...The calculating module 602 has the function of calculating the number of jobs to be allocated to the allocation destination based on (a) the processing performance of the worker W as the allocation destination determined by the determining module 601 and (b) the communication time required for the communication with the allocation destination concerned. Specifically, the number of jobs "n" is calculated so that the execution time of the job group comprising a bundle of n jobs is equal to 1 to 2 times of the communication time between the master M and the worker W in the job processing, for example...” paragraphs 0063-0065). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher and Boutin with the teaching of Shegita because the teaching of Shegita would improve the system of Acher and Boutin by providing a technique to distribute workloads uniformly across servers or other compute resources to optimize network efficiency, reliability and capacity. 

Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. to 2005/0081097 A1 to Acher et al. in view of U.S. Pub. No. 2016/0098292 A1 to Boutin et al. as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2015/0355948 A1 to Bass et al.

As to claim 5, Acher as modified by Boutin is silent with reference to the computer-implemented method of claim 1, however it is silent with reference to wherein the operations further 5comprise receiving a termination request to terminate the job.  
Bass teaches wherein the operations further 5comprise receiving a termination request to terminate the job (“...FIG. 5 describes the action of terminating a queue entry (QE kill), i.e., dequeuing, a QE from the queues. For ease of exposition, it is assumed that QC activities of enqueuing and dispatching jobs are suspended until the kill is completed. This assumption is not limiting as one skilled in the art could design a system where these activities proceed concurrently. In step 501 a kill request of job JobID is received by the QC from the Job Requestor and in step 502 all allocated QEs are examined to see if there is a match. If there is no match, step 509 follows and the kill is completed trivially with no jobs killed. If there is a match, the QE containing the job is deallocated in step 503, step 406 ensues with either steps 407 and 408, or 409, 410, and 411, which move QEs toward head in Q as described previously...” paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher and Boutin with the teaching of Bass because the teaching of Bass would improve the system of Acher and Boutin by providing a technique to reclaim memory that was allocated by the program, but is no longer referenced, after a termination to allow for optimal use of computing resources. 

As to claim 8, Acher teaches the computer-implemented method of claim 1, wherein the request further 15comprises at least one of: a job description; a name of the job; a schedule to perform the job; a step description for each step of the one or more steps; or 20a timeout period.
wherein the request further 15comprises at least one of: a job description; a name of the job; a schedule to perform the job; a step description for each step of the one or more steps; or 20a timeout period (“...The JobRequester supplies the QC a JobDescriptor that contains at least a JobType, which identifies the Q to which a job will be assigned, and JobID, which uniquely identifies the job...With reference to FIG. 3, in step 301 QC examines the JobType in the JobDescriptor received from the Job Requestor. In step 302, if the JobType does not match any of the Qs, no accelerator exists for the requested job type and the job is rejected in step 308, i.e., an indication is sent back to the Job Requestor that the QC could not accept the job. It may be observed by a person of skill in the art that additional information may be provided further qualifying the type of rejection...” paragraphs 0038/0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher and Boutin with the teaching of Bass because the teaching of Bass would improve the system of Acher and Boutin by providing a technique for providing description and details of jobs to be executed processed at worker node. 

As to claims 15 and 18, see the rejection of claims 5 and 8 respectively.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. to 2005/0081097 A1 to Acher et al. in view of U.S. Pub. No. 2016/0098292 A1 to Boutin et al. as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2011/0154350 A1 to Doyle et al.

As to claim 6, Acher as modified by Boutin is silent with reference to the computer-implemented method of claim 1, however it is silent with reference to wherein at least one step comprises a plurality of iterations. 
Doyle teaches wherein at least one step comprises a plurality of iterations (“...When a determination is made at decision point 424 that all tasks have not been assigned, the process 400 returns to block 412 to identify a next highest-priority task associated with the computing job and iterates as described above. As such, the process 400 iteratively assigns remaining tasks associated with the computing job to additional ones of the group of worker cloud computing devices in decreasing order of priority in response to determining the available resources for a worker cloud computing device are sufficient to meet required resources for each of the remaining tasks without an ownership conflict. The process 400 also iteratively assigns remaining tasks associated with the computing job to additional ones of the group of worker cloud computing devices in decreasing order of priority based upon highest available resources among the additional ones of the group of worker cloud computing devices for each iteration of task assignment without causing additional ownership conflicts. It should be further noted, that at block 414, the process 400 may further determine whether the updated available resources of the worker cloud computing device, to which a task was previously assigned, are sufficient to meet required resources for the next highest-priority task associated with the computing job and may assign additional tasks to that worker cloud computing device...At decision point 502, the process 500 makes a determination as to whether a task has been received at a worker cloud computing device. It should be noted, as discussed above, that the process 500 may alternatively select tasks, such as a highest-priority task associated with the computing job, for execution by selecting the highest-priority task from a logically-centralized job database, such as the job database 112. The tasks may be selected for execution in response to determining that the available resources of the worker cloud computing device are sufficient to meet required resources for the highest-priority task without causing an ownership conflict between a new computing job and any other computing job presently being processed by the worker cloud computing device. The job database may further include a set of partitioned prioritized tasks associated with the computing job. The partitioned prioritized tasks may be prioritized based upon the priority information associated with the computing job. When a determination is made that a task has been received, the process 500 determines the priority of the task at block 504. As described above, for hybrid scheduling approaches, or for other scheduling approaches, task priority information associated with computing jobs may be stored within a job database, such as the job database 112, or may be received in association with assigned tasks...” paragraph 0066/0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher and Boutin with the teaching of Doyle because the teaching of Doyle would improve the system of Acher and Boutin by providing a technique for processing job/task in response to determining the available resources for a worker cloud computing device are sufficient to meet required resources to allow for efficient processing.

As to claim 107, Acher as modified by Boutin is silent with reference to the computer-implemented method of claim 6, however it is silent with reference to wherein the first worker system of the plurality of worker systems identifies one or more tasks to be done in each iteration of the at least one step by querying a shared data store.  
Doyle teaches wherein the first worker system of the plurality of worker systems identifies one or more tasks to be done in each iteration of the at least one step by querying a shared data store (Job Database 112) (“...When a determination is made at decision point 424 that all tasks have not been assigned, the process 400 returns to block 412 to identify a next highest-priority task associated with the computing job and iterates as described above. As such, the process 400 iteratively assigns remaining tasks associated with the computing job to additional ones of the group of worker cloud computing devices in decreasing order of priority in response to determining the available resources for a worker cloud computing device are sufficient to meet required resources for each of the remaining tasks without an ownership conflict. The process 400 also iteratively assigns remaining tasks associated with the computing job to additional ones of the group of worker cloud computing devices in decreasing order of priority based upon highest available resources among the additional ones of the group of worker cloud computing devices for each iteration of task assignment without causing additional ownership conflicts. It should be further noted, that at block 414, the process 400 may further determine whether the updated available resources of the worker cloud computing device, to which a task was previously assigned, are sufficient to meet required resources for the next highest-priority task associated with the computing job and may assign additional tasks to that worker cloud computing device...At decision point 502, the process 500 makes a determination as to whether a task has been received at a worker cloud computing device. It should be noted, as discussed above, that the process 500 may alternatively select tasks, such as a highest-priority task associated with the computing job, for execution by selecting the highest-priority task from a logically-centralized job database, such as the job database 112. The tasks may be selected for execution in response to determining that the available resources of the worker cloud computing device are sufficient to meet required resources for the highest-priority task without causing an ownership conflict between a new computing job and any other computing job presently being processed by the worker cloud computing device. The job database may further include a set of partitioned prioritized tasks associated with the computing job. The partitioned prioritized tasks may be prioritized based upon the priority information associated with the computing job. When a determination is made that a task has been received, the process 500 determines the priority of the task at block 504. As described above, for hybrid scheduling approaches, or for other scheduling approaches, task priority information associated with computing jobs may be stored within a job database, such as the job database 112, or may be received in association with assigned tasks...” paragraph 0066/0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher and Boutin with the teaching of Doyle because the teaching of Doyle would improve the system of Acher and Boutin by providing a technique for processing job/task in response to determining available resources for a worker cloud computing device sufficient to meet required resources to allow for efficient processing.

As to claims 16 and 17, see the rejection of claims 6 and 7 respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. to 2005/0081097 A1 to Acher et al. in view of U.S. Pub. No. 2016/0098292 A1 to Boutin et al. as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2008/0209423 A1 to Hirai.

As to claim 9, Acher as modified by Boutin is silent with reference to the computer-implemented method of claim 1, however it is silent with reference to wherein each step of the one or more steps of the job performs sequentially.  
Hirai teaches wherein each step of the one or more steps of the job performs sequentially (“...The job-execution request contains information indicating whether the job to be executed (requested job) is a parallel job or a sequential job. In the case where the requested job is the parallel job, the job-execution request contains the number of parallel operations (i.e., the number of calculation nodes necessary for the execution), and the execution instruction unit 122 determines more than one calculation node corresponding to the number of parallel operations, to be calculation nodes which should execute the parallel job (i.e., job-assigned calculation nodes for the parallel job). In the case where the requested job is the sequential job, the execution instruction unit 122 determines one of the calculation nodes to be a calculation node which should execute the sequential job (i.e., a job-assigned calculation node for the sequential job). Thereafter, the execution instruction unit 122 outputs a job-execution instruction to the one or more job-assigned calculation node determined as above...” paragraph 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher and Boutin with the teaching of Hirai because the teaching of Hirai would improve the system of Acher and Boutin by providing a type of computing where one instruction is given at a particular time and the next instruction has to wait for the first instruction to completion execution to allow for orderly execution.

As to claim 19, see the rejection of claim 9 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. to 2005/0081097 A1 to Acher et al. in view of U.S. Pub. No. 2016/0098292 A1 to Boutin et al. as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2008/0294937 A1 to Ueda.

As to claim 10, Acher as modified by Boutin is silent with reference to the  computer-implemented method of claim 1, however it is silent with reference to in response to determining that the one step from the one or more steps of the job failed, re-initiating performance of the one step from the one or more steps of the job by the first worker system of the plurality of worker systems.  
Ueda teaches in response to determining that the one step from the one or more steps of the job failed, re-initiating performance of the one step from the one or more steps of the job by the first worker system of the plurality of worker systems (“...Further, upon detection of abnormal completion of the job processing, the job management module 15 instructs the job input module 11 to re-input the job...In accordance with the following procedure, the job input module 11 determines the abnormal completion of the processing of the job input in the worker machine 20. The job input module 11 checks the result of the job processing in the batch process management table 70 of the batch management module 12 at every predetermined time interval. The job input module 11 determines that the job processing has been abnormally completed, if the result of the job processing in the batch process management table 70 is indicated as complete, and if the information of the result of the job processing has not been acquired from the worker machine 20 even after the lapse of a predetermined time since the result of the job processing in the batch process management table 70 had turned complete...If the job input module 11 detects the abnormal completion of the job processing in the worker machine 20, the job input module 11 performs the process of re-inputting the job in the batch management module 12...” paragraphs 004/0140/01417).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Acher and Boutin with the teaching of Ueda because the teaching of Ueda would improve the system of Acher and Boutin by providing a technique for ensuring the jobs run to completion.

As to claim 20, see the rejection of claim 10 above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194